DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2021 and November 17, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shabtay et al (U.S. Patent Publication 2021/0048628).
With regard to independent claim 1, Shabtay et al teaches an optical system (page 1, paragraph [0002]), comprising: in order from an object side of the optical system to an image side of the optical system: a first lens group (Figure 2B, elements L1 and 104) comprising a power prism that includes a first surface (Figure 2b, element S1), a second surface (Figure 2B, element S3), and a third surface on an optical axis of the optical system (Figure 2B, element S4), wherein the first surface is a transmissive aspherical surface that provides positive refractive power for the prism, wherein the second surface is a reflective surface that folds the optical axis of the optical system, and wherein the third surface is a transmissive surface; and a second lens group comprising two or more refractive lenses (Figure 2B, elements L2, L3, L4 and L5); and satisfying the conditional expression: 0.6 < B/A < 2.3, as defined (page 4, Table 1, data for Ex2, f1 and EFL).
With regard to dependent claim 3, Shabtay et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system further comprising an aperture stop located on the object side of the power prism (page 3, paragraph [0059]).
With regard to dependent claim 4, Shabtay et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system wherein the power prism is formed of an optical plastic material (page 3, paragraph [0051], lines 11-14).
With regard to dependent claim 5, Shabtay et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system wherein the power prism comprises a glass prism and a refractive lens composed of an optical plastic material attached to an object side surface of the glass prism (page 3, paragraph [0051], lines 11-14).

With regard to dependent claim 6, Shabtay et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system wherein the power prism comprises a glass prism and a refractive lens composed of an optical glass material attached to an object side surface of the glass prism (page 3, paragraph [0051], lines 11-14).
With regard to dependent claim 7, Shabtay et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system wherein Z-height of the optical system is 7.3 millimeters or less (page 4, Table 1, data for Ex 2, OH).
With regard to dependent claim 8, Shabtay et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system wherein X-length of the optical system is 18 millimeters or less (page 4, Table 1, data for Ex2, TTL).
With regard to dependent claim 9, Shabtay et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical system wherein the second lens group consists of four refractive lens elements (Figure 2B, elements L2, L3, L4 and L5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shabtay et al (U.S. Patent Publication 2021/0048628) in view of Phillips III (U.S. Patent Publication 2009/0141503).
With regard to independent claim 20, Shabtay et al teaches an optical system (page 1, paragraph [0002]), comprising: a prism (Figure 2B, element 104) that includes a first surface (Figure 2b, element S1), a second surface (Figure 2B, element S3), and a third surface on an optical axis of the optical system (Figure 2B, element S4), wherein the second surface is a reflective surface that folds the optical axis of the optical system, and the third surface is a transmissive surface; and one or more refractive lenses (Figure 2B, elements L2, L3, L4 and L5), but fails to teach such an optical system further comprising an anamorphic lens.  In a related endeavor, Phillips III teaches an optical system comprising a prism (page 4, paragraph [0046]) having an anamorphic optical element (page 2, paragraph [0024]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical system, as taught by Shabtay et al, with the anamorphic lens, as taught by Phillips III, as is commonly known “to transform a light beam from a light source with a first aspect ratio to a light beam with a second aspect ratio that matches an image forming panel” (page 4, paragraph [0046]).

Allowable Subject Matter
Claims 15-19 are allowed.
Claims 2 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 15, although the prior art teaches a camera, comprising, in order from an object side of the camera to an image side of the camera: an optical system comprising: a first lens group comprising a power prism that includes a first surface, a second surface, and a third surface on an optical axis of the optical system, wherein the first surface is a transmissive aspherical surface that provides positive refractive power for the prism, wherein the second surface is a reflective surface that folds the optical axis of the optical system, and wherein the third surface is a transmissive surface; and a second lens group comprising two or more refractive lenses; and an image sensor configured to capture light projected onto a surface of the image sensor by the optical system; and satisfying the conditional expression 0.6 < B/A < 2.3, as defined, the prior art fails to teach such an optical system simultaneously satisfying the conditional expression -0.2 < C/D < 0.1, as defined.
With regard to dependent claims 16-19, claims 16-19 depend, either directly or indirectly, from independent claim 15 and therefore are allowable based on their dependency to independent claim 15.
With regard to dependent claims 2 and 10-14, although the prior art teaches an optical system, comprising: in order from an object side of the optical system to an image side of the optical system: a first lens group comprising a power prism that includes a first surface, a second surface, and a third surface on an optical axis of the optical system, wherein the first surface is a transmissive aspherical surface that provides positive refractive power for the prism, wherein the second surface is a reflective surface that folds the optical axis of the optical system, and wherein the third surface is a transmissive surface; and a second lens group comprising two or more refractive lenses; and satisfying the conditional expression: 0.6 < B/A < 2.3, as defined, the prior art fails to teach such an optical system: simultaneously satisfying the conditional expression -0.2 < C/D < 0.1, as defined and claimed in dependent claim 2; wherein the four refractive lens elements comprise, in order from the object side of the optical system to the image side of the optical system: first lens with positive refractive power, a second lens with negative refractive power; a third lens with negative refractive power; and a fourth lens with positive refractive power, as claimed in dependent claim 10; wherein a second lens in the second lens group from the object side of the optical system is an anamorphic lens configured to correct for astigmatism caused by the second surface of the power prism, as claimed in dependent claim 11; wherein the second lens is configured to be rotated 90 degrees to correct for a different amount of astigmatism caused by the second surface of the power prism, as claimed in dependent claim 12; wherein at least one of the lenses in the second lens group is an anamorphic lens configured to correct for astigmatism caused by the second surface of the power prism, as claimed in dependent claim 13; or further comprising a light folding element located on the image side of the second lens group and configured to fold the optical axis of the optical system a second time, wherein a second lens in the second lens group from the object side of the optical system is an anamorphic lens configured to correct for astigmatism caused by the second surface of the power prism, as claimed in dependent claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
16 November 2022